
	

114 HR 3460 : To suspend until January 21, 2017, the authority of the President to waive, suspend, reduce, provide relief from, or otherwise limit the application of sanctions pursuant to an agreement related to the nuclear program of Iran.
U.S. House of Representatives
2016-07-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		114th CONGRESS
		2d Session
		H. R. 3460
		IN THE SENATE OF THE UNITED STATES
		September 15, 2015ReceivedJuly 14, 2016Read twice and referred to the Committee on Foreign RelationsAN ACT
		To suspend until January 21, 2017, the authority of the President to waive, suspend, reduce,
			 provide relief from, or otherwise limit the application of sanctions
			 pursuant to an agreement related to the nuclear program of Iran.
	
	
		1.Suspension of authority to waive, suspend, reduce, provide relief from, or otherwise limit the
			 application of sanctions pursuant to an agreement related to the nuclear
			 program of Iran
 (a)In generalNotwithstanding any other provision of law, prior to January 21, 2017, the President may not— (1)waive, suspend, reduce, provide relief from, or otherwise limit the application of sanctions described in subsection (b) or refrain from applying any such sanctions; or
 (2)remove a foreign person listed in Attachment 3 or Attachment 4 to Annex II of the Joint Comprehensive Plan of Action from the list of specially designated nationals and blocked persons maintained by the Office of Foreign Asset Control of the Department of the Treasury.
 (b)Sanctions describedThe sanctions described in this subsection are— (1)the sanctions described in sections 4 through 7.9 of Annex II of the Joint Comprehensive Plan of Action; and
 (2)the sanctions described in any other agreement related to the nuclear program of Iran that includes the United States, commits the United States to take action, or pursuant to which the United States commits or otherwise agrees to take action, regardless of the form it takes, whether a political commitment or otherwise, and regardless of whether it is legally binding or not.
 (c)Joint Comprehensive Plan of Action definedIn this section, the term Joint Comprehensive Plan of Action means the Joint Comprehensive Plan of Action, signed at Vienna on July 14, 2015, by Iran and by the People’s Republic of China, France, Germany, the Russian Federation, the United Kingdom and the United States, with the High Representative of the European Union for Foreign Affairs and Security Policy, and all implementing materials and agreements related to the Joint Comprehensive Plan of Action.
			
	Passed the House of Representatives September 11, 2015.Karen L. Haas,Clerk
